Appeal by the defendant from a judgment of the Supreme Court, Kings County (Guzman, J.), rendered October 8, 2008, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
The Supreme Court did not improvidently exercise its discretion in denying, without a hearing, the defendant’s motion to withdraw his plea of guilty (see CPL 220.60 [3]). The record supports the court’s determination that the defendant’s plea was entered knowingly, voluntarily, and intelligently (see People v Hill, 9 NY3d 189, 191 [2007]; People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Harris, 61 NY2d 9, 17 [1983]). Although the defendant claims, inter alia, that he was coerced into pleading guilty, his claims are belied by the record (see People v Samuel, 208 AD2d 776, 776-777 [1994]; People v Jackson, 203 AD2d 302, 303 [1994]; see also People v Elting, 18 AD3d 770, 771 [2005]; People v Jones, 232 AD2d 505, 505-506 [1996]). Fisher, J.P., Dillon, Covello and Dickerson, JJ., concur.